DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Response to Amendment
Applicant’s arguments with respect to claims 16 – 20 have been considered, but they are not persuasive.  Please see the rejection(s) below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winoto et al. (U.S. Patent Publication No. 2011/0253668).
Regarding claim 16, in Figure 1, Winoto discloses a consumer electronic product comprising: a substrate (14) having a surface bearing metal nanowires (16), wherein the metal nanowires of the substrate are selectively patterned (the metal nanowires are patterned, Abstract and paragraph [0006]; Figure 1) by applying a patterning paste comprising a complexing agent comprising guanidine thiocyanate to the substrate such that the metal nanowires are selectively cut into a pattern, and wherein portions of the cut metal nanowires migrate or redeposit onto intact metal nanowires or redeposit as metal nanoparticles or other metal-containing structures (this is an apparatus claim, thus the method of selectively patterning the metal nanowires and redepositing the cut metal nanowires onto intact metal nanowires holds no patentable weight; Winoto teaches patterned metal nanowires).  
Regarding claim 17, Winoto discloses wherein the complexing agent further comprises an amine (paragraph [0107]).  
Regarding claim 18, Winoto discloses wherein the metal nanowires comprise silver nanowires (paragraph [0025]).  
Regarding claim 19, Winoto discloses wherein the substrate comprises a circuit board or an antenna (Figure 1).  
Regarding claim 20, Winoto discloses wherein the consumer electronic product comprises a touchscreen (paragraph [0002]).

Allowable Subject Matter
Claims 1, and 3 – 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847